DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 62/691,536 (filed 6/28/2018), 62/795,280 (filed 1/22/2019), and 62/795,289 (filed 1/22/2019) each fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The subject matter of independent claim 22 is not found in any of these provisional documents.
The disclosure of the prior-filed application, Application No. 62/795,376, filed 1/22/2019, does provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for the claims of this application.  Accordingly, the effective filing date of the instant application is considered to be 1/22/2019.  
It is noted that a statement that any of the other applications supports or enables the claims without a detailed, line-by-line analysis of the claim and the give prior-filed application detailing where support/enablement is found will not be found persuasive.  Accordingly, if 
	  
Claim Objections
3.	Claims 23-44 are each individually objected to as they recite “Claim” which is not a proper noun and should not be capitalized.  Appropriate correction of each of claims 23-44 changing “Claim” to “claim” is required.
Abstract
4.	The abstract of the disclosure is objected to because it is not a concise statement of the invention claimed.  Correction is required.  See MPEP § 608.01(b).

Drawings
5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 600 (P78 of the PGPUB).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 41 recites that the compressed gas is an inert gas at about 14.75 PSIG, wherein the use of “about” renders the claim indefinite because there is nothing in the specification or prior art to provide any indication as to what range is covered by the term "about" (see Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991) (MPEP 2173.05(b)].  
It is noted that the use of approximation terms or terms of degree such as “about” are not indefinite when the specification provides some standard allowing for one of ordinary skill in the art to understand the scope of the term.  If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree). For example, in Ex parte Oetiker, 23 USPQ2d 1641 (Bd. Pat. App. & Inter. 1992), the phrases "relatively shallow," "of the order of," "the order of about 5mm," and "substantial portion" were held to be indefinite because the specification lacked some standard for measuring the degrees intended.  The meaning of every Packard, 751 F.3d at 1311.
In the instance scenario, there specification fails to make clear what would or would not be covered by “about” in conjunction with the value of 14.75 PSIG; accordingly, the language renders the claim indefinite.  
Appropriate correction is required.  The issue can be resolved by removal of “about” from the claim.

Allowable Subject Matter
8.	Claim 22 is allowed.
Claims 23-40 and 42-44 are objected to based on the minor informalities identified above  but would be allowable if rewritten to correct the issue identified above.
Claim 41 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to provide teaching, suggestion, and/or motivation to arrive the combination of limitations presented in independent claim 22.
The following prior art is cited and consider pertinent to the general field of endeavor:  Sandells et al. (US 2021/0320352) (based on foreign priority date of 8/16/2018) and Sasaki et al. (US 2022/0006155) (foreign priority date of 9/25/2018). 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/            Primary Examiner, Art Unit 1729